--------------------------------------------------------------------------------


FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this "Amendment") is entered into as of this 11th
day of August, 2010, by and between BMR-BAYSHORE BOULEVARD LLC, a Delaware
limited liability company ("Landlord," as successor-in-interest to Gal-Brisbane,
L.P. ("Original [Landlord")), and CUTERA, INC., Delaware corporation ("Tenant"
as successor-in-interest to Altus Medical, Inc. ("Original Tenant").


RECITALS


A.           WHEREAS, Landlord and Tenant are parties to that certain Lease
dated as of August 5, 2003, (as amended by this Amendment, and as the same may
have been otherwise amended, supplemented or modified from time to time, the
"Lease"), whereby Tenant leases certain premises (the "Premises") from Landlord
in the building located at 3240 Bayshore Boulevard in Brisbane, California (the
"Building");


B.           WHEREAS, Landlord and Tenant desire to extend the Lease Term and
amend the Base Rent; and
C.           WHEREAS, Landlord and Tenant desire to modify and amend the Lease
only in the respects and on the conditions hereinafter stated.


AGREEMENT


NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:


1.           Definitions.                      For purposes of this Amendment,
capitalized terms shall have the meanings ascribed to them in the Lease unless
otherwise defined herein.


2.           Extension Term.                                The Lease Term shall
be extended forty-eight (48) months from January 1, 20 14 through December 31,
2017 (the "Extension Term").


3.           Base Rent.                      Notwithstanding anything to the
contrary in the Lease, commencing on January 1, 2011, Base Rent shall be as set
forth in the table below:



 
Year
Base Rent per square foot per month
   
January 1, 2011 - December 31, 2011
$1.25
   
January 1, 2012 - December 31, 2012
$1.35
   
January 1, 2013 - December 31, 2013
$1.45
   
January 1, 2014 - December 31, 2014
$1.55
 


 
 

--------------------------------------------------------------------------------

 


 
January 1, 2015 - December 31, 2015
$1.60
   
January 1, 2016 - December 31, 2016
$1.65
   
January 1, 2016 - December 31, 2017
$1.70
 





4.           Condition of
Premises.                                           Tenant acknowledges that (a)
it is in possession of and is fully familiar with the condition of the Premises
and, notwithstanding anything contained in the Lease to the contrary, agrees to
take the same in its condition "as is" as of the first day of the Extension
Term, and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Premises for Tenant's continued occupancy for the Extension Term or
to pay for any improvements to the Premises, except as may be expressly provided
in the Lease.


5.           Broker.                      Tenant represents and warrants that it
has not dealt with any broker or agent in the negotiation for or the obtaining
of this Amendment, other than CresaPartners ("Broker"), and agrees to indemnify,
defend and hold Landlord harmless from any and all cost or liability for
compensation claimed by any such broker or agent, other than Broker, employed or
engaged by it or claiming to have been employed or engaged by it. Broker is
entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker.


6.           No Default.                      Tenant represents, warrants and
covenants that, to the best of Tenant's knowledge, Landlord and Tenant are not
in default of any of their respective obligations under the Lease and no event
has occurred that, with the passage of time or the giving of notice (or both)
would constitute a default by either Landlord or Tenant thereunder.


7.           Effect of
Amendment.                                           Except as modified by this
Amendment, the Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. The covenants, agreements, terms, provisions and conditions
contained in this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the tem1S
contained in this Amendment and the Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties. From and
after the date hereof, the term "Lease" as used in the Lease shall mean the
Lease, as modified by this Amendment.


8.           Miscellaneous.                                This Amendment
becomes effective only upon execution and delivery hereof by Landlord and
Tenant. The captions of the paragraphs and subparagraphs in this Amendment are
inse11ed and included solely for convenience and shall not be considered or
given any effect in construing the provisions hereof. All exhibits hereto are
incorporated herein by reference.


9.           Counterparts.                                This Amendment may be
executed in one or more counterparts that, when taken together, shall constitute
one original.

 
 

--------------------------------------------------------------------------------

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.




LANDLORD:




BMR-BAYSHORE BOULEVARD LLC,
a Delaware limited liability company


By:
/s/ Kent Griffin
 
Name:
Kent Griffin
 
Title:
President
 







TENANT:




CUTERA, INC.,
a California corporation


By:
/s/ Kevin Connors
 
Name:
Kevin Connors
 
Title:
CEO
 






 
 

--------------------------------------------------------------------------------

 
